      Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 1 of 32


1    Malcolm Segal, SBN 075481
     Emily E. Doringer, SBN 208727
2
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6    edoringer@segal-pc.com
7
     Thomas A. Johnson, SBN 119203
8    Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
9    Sacramento, CA 95814
10   Telephone: (916) 442-4022
     taj@tomjohnsonlaw.com
11
     Patrick Wong, SBN 241740
12
     Patrick Wong, Esq.
13   145 El Camino Real
     Menlo Park, CA 94025-5234
14   Telephone: (650) 391-5366
15   Facsimile: (650) 352-3562
     patrick@wong.law
16
     Attorneys for Defendant
17
     JUAN TANG
18                             UNITED STATES DISTRICT COURT
19                           EASTERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA,        )                   Case No. 2:20-CR-00134 JAM
21                                    )
22                   Plaintiff,       )                   DEFENDANT’S OPPOSITION TO
                                      )                   UNITED STATES’ MOTION TO
23   v.                               )                   EXCLUDE TIME UNDER THE SPEEDY
                                      )                   TRIAL ACT
24   TANG JUAN,                       )
     aka Juan Tang,                   )
25                   Defendant.       )
26   ________________________________ )

27

28


           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
          Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 2 of 32


1                                                TABLE OF CONTENTS
                                                                                                                    Page(s)
2

3    I.       Introduction ...............................................................................................1
4    II.      The Government’s Motion to Exclude Time .............................................2
5    III.     Argument ..................................................................................................4
6             A.       The Statutory Factors do Not Weigh in Favor of
7
                       Exclusion in This Instance ..............................................................6

8                      1. The Government Overstates the Weight to be
                          Afforded the “Impossibility” Factor and has Not
9                         Shown that a Failure to Exclude Time Will
10                        Automatically Make Future Proceedings Impossible
                          Under 18 USC §3161(h)(7)(B)(i) ...............................................7
11
                       2. The Government Overstates Concerns Regarding
12                        Trial Preparation Under 18 USC §3161(h)(7)(B)(iv) ............... 10
13
              B.       Other Additional Factors Weigh Against Exclusion in
14                     This Instance ............................................................................... 11
15   IV.      Conclusion ............................................................................................. 13
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                               -i-
       Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 3 of 32


1                                           TABLE OF AUTHORITIES
     Cases                                                                                                      Page(s)
2

3    Barker v. Wingo, 407 U.S. 514 (1972) ...............................................................4
     In re Approval of Judicial Emergency Declared in E. Dist. of Cal.,
4           956 F.3d 1175 (9th Cir. 2020) .............................................................. 2, 7
5    Klopfer v. State of N.C., 386 U.S. 213 (1967) ....................................................4
     Singer v. United States, 380 U.S. 24 (1965) ......................................................9
6    United States v. Clymer, 25 F.3d 824 (9th Cir. 1994) .........................................9
     United States v. Cohn (ED NY 2020) ........................................................... 9-10
7
     United States v. Harris, 460 F. Supp. 3d 973 (ED CA 2020) ............... 4, 6-9, 11
8    United States v. Lloyd, 125 F.3d 1263 (9th Cir. 1997) ........................................4
     United States v. Nance, 666 F.2d 353 (9th Cir. 1982) ........................................4
9    United States v. Pollock, 726 F.2d 1456 (9th Cir. 1984) .............................. 4, 12
10   United States v. Sheikh, 2020 U.S. Dist.
            LEXIS 188189 (ED CA 2020) ...................................................................8
11   United States v. Smith, 2020 U.S. Dist.
            LEXIS 190656 at 9 (ED CA 2020) ............................................................5
12
     United States v. Souza, 749 F.3d 74 (1st Cir. 2014)........................................ 12
13   Zedner v. United States, 547 U.S. 489 (2006) ...................................................5
14

15   Statutes

16   18 U.S.C. §1001(a)(2) ........................................................................................1
     18 U.S.C. §1546(a) ............................................................................................1
17
     18 USC §3161(c) ................................................................................................4
18   18 USC §3161(h)(1) ...........................................................................................4
     18 USC §3161(h)(2) ...........................................................................................4
19   18 USC §3161(h)(3) ...........................................................................................4
20   18 USC §3161(h)(4) ...........................................................................................4
     18 USC §3161(h)(5) ...........................................................................................4
21   18 USC §3161(h)(6) ...........................................................................................4
     18 USC §3161(h)(7)(A) .................................................................................. 3-7
22
     18 USC §3161(h)(7)(B) ............................................................................... 4, 13
23   18 USC §3161(h)(7)(B)(i) ........................................................................ 5, 7, 10
     18 USC §3161(h)(7)(B)(ii) ............................................................................. 5, 7
24   18 USC §3161(h)(7)(B)(iii) ............................................................................ 5, 7
25   18 USC §3161(h)(7)(B)(iv) ...................................................................... 5, 7, 10
     18 USC §3161(h)(7)(C) ......................................................................................5
26   18 U.S.C. §3174 .................................................................................................2
     18 U.S.C. §3174(b) ............................................................................................7
27
     Federal Rules Criminal Procedure 23(a) ............................................................9
28   Federal Rules Criminal Procedure 23(a)(2) .......................................................9


                                                               -ii-
       Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 4 of 32


1    Misc.
2
     U.S. Const. Amend. V ........................................................................................4
3    U.S. Const. Amend. VI .......................................................................................4
     U.S.D.C. General Order 611 ......................................................................... 5, 7
4    U.S.D.C. General Order 612, ¶5 ................................................................... 5, 7
5    U.S.D.C. General Order 617, ¶6 ................................................................... 5, 7

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                             -iii-
      Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 5 of 32


1                                 I.      INTRODUCTION

2          Dr. Juan Tang is a citizen of the People’s Republic of China (“China”) and

3    an academic and oncology researcher with a PhD in Cellular Biology. Just over a

4    year ago, in December 2019, she left her home and country for the opportunity to

5    work in a University of California, Davis grant program focused on cancer

6    research, traveling with her husband, young daughter and mother. As part of the

7    process through which she ultimately came to Davis, Dr. Tang applied for and

8    was granted a visa for entrance into the United States. As she was still

9    completing the prerequisite tests necessary for her to even begin working in the

10   grant research program, federal law enforcement officers arrived at her rented

11   apartment in Davis on June 20, 2020 to execute a search warrant. They seized

12   her telephone, her laptop and other electric media on which some of her previous

13   research work and other materials were stored.

14         While she was not arrested after an interview by the agents, she was later

15   taken into federal custody on July 23, 2020, based upon a Complaint filed by the

16   FBI in the Eastern District of California on June 26, 2020, charging her with

17   making a False Statement on her visa application. She made her initial

18   appearance on the Complaint on July 27, 2020 and was detained. By that time,

19   her husband and mother, in the United States on visitor visas and her daughter as

20   a visiting minor in the company of a parent, had returned to China. The

21   defendant was indicted on August 6, 2020. The Indictment alleges violations of:

22   (1) 18 U.S.C. §1546(a) (the making of a false statement on her visa application)

23   and (2) 18 U.S.C. §1001(a)(2) (the making of a false statement to the FBI about

24   that same question on her visa application.)

25         While Dr. Tang’s initial motion for release was denied, a subsequent

26   renewed motion for release was granted after hearings before a Magistrate Judge

27   on successive days; the pretrial release determination was based on the

28   availability of a qualified Third-Party Custodian with no prior connection to the
                                                 -1-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
      Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 6 of 32


1    defendant and none to the case who, acting out of his concern that she be treated

2    fairly by our system of justice, was willing to post a bond secured by his own

3    home and to permit the defendant to reside there. The government sought a stay

4    and revocation in the District Court. Both requests were denied. After the posting

5    and proof of the recording of the security for the $750,000 bond, the defendant

6    was released on September 10, 2020. The Defendant sought modification of the

7    Release Order permitting her to reside in a leased apartment in proximity to the

8    Third-Party Custodian’s residence, under his continued supervision and the same

9    conditions of release, but the modification of the release terms was denied by the

10   Magistrate Judge and by this Court on November 30, 2020.

11         A week later, at a status conference before this Court on December 8,

12   2020, conducted via video with the assistance of a Mandarin-language

13   interpreter, the defendant requested that the case be set for trial in late January or

14   early February. The government took the position that the case should not be set

15   in view of the Covid-19 virus and because it had not completed discovery and had

16   an unidentified expert witness then unable to travel to Sacramento from Australia.

17   The Court nonetheless set a trial for February 8, 2021, a date within the time

18   limits prescribed by the Speedy Trial Act and set a Trial Confirmation Hearing for

19   January 12, 2021.

20               II.   THE GOVERNMENT’S MOTION TO EXCLUDE TIME

21         Following trial setting, the government moved to exclude time for the two-

22   month period between the December 8, 2020 and the pending trial date on

23   February 8, 2020. In support of its motion, the government relies almost

24   exclusively on the Court’s previous General Orders that halted the summoning of

25   jurors for service in civil or criminal trials in the Eastern District and on the Court’s

26   declaration of a judicial emergency under 18 U.S.C. § 3174, approved by the

27   Ninth Circuit on April 16, 2020. In re Approval of Judicial Emergency Declared in

28   E. Dist. of Cal., 956 F.3d 1175 (9th Cir. 2020). In addition, the government claims
                                                 -2-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
      Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 7 of 32


1    that it has provided voluminous discovery, that it intends to provide additional

2    discovery, and expresses a generally stated need for additional time for trial

3    preparation. During the three weeks since the motion to exclude time was filed,

4    no additional discovery has been forthcoming and the unnamed person in

5    Australia has not been identified or any expert credentials disclosed, nor has any

6    reason been provided why that expert is needed or what he or she will add to the

7    government’s case.

8          The government’s argument, even considering the present restrictions in

9    place in this District to slow the impact of the Covid-19 virus, fails to present a

10   careful and case specific evaluation of all relevant factors. By their own explicit

11   terms, the Court’s General Orders cannot form the basis of a time exclusion; the

12   Speedy Trial Act and the Orders themselves require a careful consideration of

13   any number of factors. This Court has previously so held. The government

14   provides an incomplete and unconvincing analysis of those factors that does not

15   justify a finding that time should be excluded or that such an exclusion will serve

16   any ends of justice that “outweigh the best interest of the public and the defendant

17   in a speedy trial.” 18 USC §3161(h)(7)(A).

18         Specifically, the government has overstated some factors while ignoring

19   others, such as the unusual circumstances of this case, the heightened prejudice

20   further delay creates for this defendant, and the potential availability of alternative

21   procedures, all of which weigh in favor of the defendant’s right to claim a speedy

22   trial and against the requested exclusion of time. Similarly, the government has

23   chosen to ignore the defendant’s stated willingness to waive a jury trial in favor of

24   a court trial and to agree that the trial be conducted via video or in such other

25   manner as would avoid any potential risks or the logistical difficulties a jury trial

26   would entail. Moreover, the government’s assertion that the time between its

27   filing of its Motion to Exclude Time and the Court’s hearing of the motion at Trial

28   Confirmation, should be excluded under the Speedy Trial Act, because it has filed
                                                 -3-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
      Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 8 of 32


1    a motion, is particularly meretricious considering the facts before the Court and

2    the purpose of the Act itself.

3                                 III.    ARGUMENT

4            A defendant has a right to a speedy trial under both statutory and

5    constitutional safeguards. 18 USC §3161(c); U.S.Const. Amend. V, VI. The

6    speedy trial right is a core principle, fundamental to our system of justice,

7    amounting to “one of the most basic rights preserved by our Constitution.”

8    Klopfer v. State of N.C., 386 U.S. 213, 226 (1967). These provisions reflect both

9    “the strong public interest in speedy justice” as well as a deep “concern about a

10   number of problems…. that vex an individual who is forced to await trial for long

11   periods of time.” United States v. Harris, 460 F. Supp. 3d 973, 975 (ED CA

12   2020), citing United States v. Pollock, 726 F.2d 1456, 1459-60 (9th Cir. 1984).

13   “These problems include: ‘disruption of family life, loss of employment, anxiety,

14   suspicion, and public obloquy.” Id. Of course, the individual’s interest in prompt

15   adjudication is not the only interest served. Society at large has its own separate

16   and distinct interest in providing fair, expedient procedures, and therefore “the

17   right to a speedy trial belongs not only to the defendant, but to society as well.”

18   United States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir. 1997), see also Barker v.

19   Wingo, 407 U.S. 514, 519 (1972).

20         The time limits set forth in the Speedy Trial Act require “the dismissal of the

21   indictment against any defendant who is not brought to trial within seventy days.”

22   United States v. Nance, 666 F.2d 353, 355 (9th Cir. 1982). The Act includes

23   “narrow, automatic exclusions” of time for specific reasons, none of which are

24   applicable here. Id.; 18 USC §3161(h)(1)-(6). The Act also compels courts to

25   consider all relevant factors before determining that an exclusion of time under

26   the Act serves ends of justice that “outweigh the best interest of the public and the

27   defendant in a speedy trial.” 18 USC §3161(h)(7)(A)-(B).

28   ///
                                                 -4-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
      Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 9 of 32


1          Several factors are specifically enumerated, but a court’s consideration of a

2    request to exclude time must account for all such salient factors as may arise on

3    each individual case-by-case basis. 18 USC §3161(h)(7)(B)(i)-(iv). Thus, the

4    Act’s provisions “[give] the district court discretion—within limits and subject to

5    specific procedures—to accommodate limited delays for case-specific needs.”

6    Zedner v. United States, 547 U.S. 489, 499 (2006) (emphasis added). As the

7    court noted in Zedner, the Act explicitly directs that no exclusions of time under

8    §3161(h)(7)(A) shall be granted due to general court congestion, or the

9    government’s failure to diligently prepare or to obtain available witnesses. 18

10   USC §3161(h)(7)(C). This Court has stated, in the context of another case, that:

11   “Because 3161(h)(7)(A) requires this balancing to be case-specific, the Court

12   cannot, and does not, find that considerations surrounding Covid-19’s impact on

13   public safety and the Court’s operations will, in every case, outweigh the best

14   interest of the defendant and the public in a speedy trial.” United States v. Smith,

15   2020 U.S. Dist. LEXIS 190656 at 9 (ED CA 2020).

16         The General Orders of the District Court in response to modified operations

17   in response to the Covid-19 pandemic do not alter in any way this mandated

18   statutory process; they simply reflect the Court’s understanding that the current

19   modifications and restrictions are but one factor that weighs in favor of a time

20   exclusion. However, additional findings after consideration of all salient factors

21   are still required by law and are contemplated by the General Orders themselves.

22   See General Order 612 at ¶5 (indicating that in criminal cases time may be

23   excluded with reference to General Order 611 “with additional findings to support

24   the exclusion in the Judge’s discretion”), General Oder 617 at ¶6 (permitting

25   continuances with time exclusions based on General Order 611, the declared

26   judicial emergency, and Ninth Circuit’s April 16, 2020 order and also “with

27   additional findings to support the exclusion in the Judge’s discretion.”

28   ///
                                                 -5-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
     Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 10 of 32


1            Thus, while consideration of present public health concerns is permitted

2    under the General Orders, they comprise only one of any number of relevant

3    factors. They cannot by themselves suffice to show that a time exclusion is

4    appropriate in any given case. Rather, “courts must conduct far more deliberate

5    inquiries into whether an ends-of-justice-continuance is justified by the

6    circumstances surrounding a particular case.” Harris, 460 F. Supp. at 976; see

7    also Pollock, 726 F.2d at 1461 (the ends of justice exclusion is “not meant to be a

8    general exclusion” and such continuances must “be based on specific underlying

9    factual circumstances.)

10           In this instance, any arguable ends of justice served by the government’s

11   requested continuance do not “outweigh the best interest of the public and

12   defendant in a speedy trial.” 18 USC §3161(h)(7)(A). The government’s analysis

13   places too much emphasis on too few factors and fails entirely to consider others.

14   For example, the government’s motion does not address a court trial, the obvious

15   alternative to a jury trial, although that possibility was discussed on the record in

16   this matter on two occasions before the government’s motion was filed.

17   Considering the relative weight of the enumerated statutory factors and upon the

18   mandatory analysis of the additional, case-specific factors, the government’s

19   request to exclude time should be denied.

20      A.    The Statutory Factors do Not Weigh in Favor of Exclusion in This
21            Instance.
22           In determining whether to exclude time, the Act lists four non-exhaustive
23   factors for individualized analysis: (1) whether the determination not to exclude
24   time would likely make continuation of the proceeding impossible; (2) whether the
25   case is unusually complex (concededly, this case is not); (3) considerations
26   regarding preindictment delays (not procedurally relevant here); and (4) whether
27   the denial of a continuance would deny defendant the right to counsel, or would
28   unreasonably deny either party continuity of counsel or the reasonable time
                                                   -6-
             Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
     Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 11 of 32


1    necessary to prepare with due diligence. 18 USC §3161(h)(7)(B)(i)-(iv). The

2    government acknowledges the inapplicability of the second and third factors. It

3    relies on the General Orders as to the first factor, and as to the last presents a

4    factually loose and unpersuasive argument regarding the need to prepare a case

5    it has previously claimed is strong and based on photographic evidence. Taken

6    as a whole, the statutory factors here do not indicate that the interests of justice

7    outweigh the countervailing interests in a speedy trial.

8            1. The Government Overstates the Weight to be Afforded the
9               “Impossibility” Factor and has Not Shown that a Failure to
                Exclude Time Will Automatically Make Future Proceedings
10              Impossible Under 18 USC §3161(h)(7)(B)(i).
11         The government asserts that the failure to exclude time and grant a
12   continuance will make a trial many weeks away impossible, because of the Covid-
13   19 related General Orders affecting jury summoning and selection in all trials.
14   Under §3161(h)(7)(B)(i), one factor the court must consider is the impossibility of
15   continued proceedings if an ends-of-justice continuance is denied. While the
16   government asserts that the District’s General Orders and the declared District
17   emergency approved by the Ninth Circuit are factors that arguably weigh in favor
18   of continuance in this case, they only do so to the extent they generically weigh in
19   favor of continuance in every case. See General Order 612 at ¶5; General Oder
20   617 at ¶6; In re Approval of Judicial Emergency Declared in E. Dist. of Cal., 956
21   F.3d 1175 (9th Cir. 2020). Further, the declaration of a judicial emergency triggers
22   suspension of certain time limits under the Act but has no impact on the Act’s
23   requirement that exclusions of time under §3161(h)(7)(A) are to be ordered only
24   where a consideration of all factors necessitates a finding that the ends of justice
25   served by a time exclusion outweigh the public and the defendant’s interests in a
26   speedy trial. 18 USC §3174(b).
27         As noted in Harris, “though worthy of mandatory consideration,” the
28   possibility of non-prosecution “is not the end-all-be-all in determining whether and
                                                 -7-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
         Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 12 of 32


1    ends-of-justice continuance is appropriate. Harris, 460 F. Supp. 3d at 978; see

2    also United States v. Sheikh, 2020 U.S. Dist. LEXIS 188189 (ED CA 2020) (“[T]he

3    coronavirus alone does not give the court the liberty to simply exclude time.”) The

4    government asserts that because this factor was found to “weigh heavily” in

5    Harris, the same result should be reached here. DKT #101 at 5:22-23. However,

6    the Harris case itself reveals the analysis there was conducted at a different point

7    in time, under different assumptions, and on different facts.

8             The Harris decision reflects a weighing of the statutory factors as of May

9    19, 2020. It noted the unlikelihood of jury trials through at least September 2020,

10   and highlighted that as of that time, re-indictment of a dismissed defendant could

11   prove difficult, as there was uncertainty regarding the ability of the government to

12   present the case to a regularly convened grand jury. Harris, 460 F. Supp. 3d 973,

13   978. Clearly, the concern expressed in Harris regarding grand jury proceedings

14   has been alleviated; the instant case provides just one of many examples of this

15   District finding mechanisms to accommodate grand jury proceedings, with the

16   incumbent quorum requirements, even amidst the reduced operations

17   precipitated by Covid-19. Stated another way, this Court has been able to

18   assemble grand jury quorums in Sacramento and Fresno and the government

19   has made liberal use of their presence and availability to file new cases, a very

20   substantial number of them since the instant motion was filed. 1

21            As we now near the year-end of 2020, jury trials did not resume in this

22   District during this calendar year and it is not clear when they will. Other courts

23   have been able to find a way to conduct trials, and this District’s committee meets

24   regularly to try to seek solutions to the growing problem. However, unlike many

25
     1
       This case was Indicted in August 2020, when the problems inherent in conducting a jury trial
26   were evident. Yet the government presumably determined to put a witness before a grand jury
     convened in this courthouse rather than employing an equally rational alternative of expelling the
27   defendant and precluding her readmission into the United States—and, did so in a case where
     the sentencing guidelines call for a short sentence (with some in custody time already served), or
28   possibly only probation.
                                                    -8-
              Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
     Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 13 of 32


1    other cases filed in this District, this case is non-complex and will likely take a

2    very modest amount of time to try. Thus, selecting a trial date for this case was

3    possible and reasonable, and the government’s desire to exclude time to provide

4    it with a more facile path for a motion to continue the case at a later date is both

5    unnecessary and will not serve the ends-of-justice.

6          The government’s motion relies heavily on the fact that on other occasions,

7    exclusions of time were upheld in the face of other emergencies. DKT #101 at

8    4:15-26. However, those cases at best offer minimal discussion regarding

9    exclusions of time for very limited and specific amounts of time, due to

10   catastrophic events at discreet times and geographical locations. The present

11   circumstances do not lend themselves to the same analysis. The government

12   clearly assumes the continued restraints on the District’s operations are a factor

13   weighing in favor of the requested time exclusion, as they were found to be in

14   Harris. However, at a certain point, the opposite necessarily becomes true. The

15   statutory “ends of justice” exclusion was “intended by congress to be ‘rarely

16   used,’” and is decidedly “’not a general exclusion for every delay.” United States

17   v. Clymer, 25 F.3d 824, 828 (9th Cir. 1994).

18         Apart from the fact that the Covic-19 restrictions alone cannot form the

19   basis of an ends-of-justice exclusion and that delays without discernable end

20   dates implicate the public and individual rights to a speedy trial, the government

21   has not addressed the availability of alternative procedures. The Federal Rules of

22   Criminal Procedure allow for nonjury trial proceedings. Fed. R. Crim. Pro. 23(a).

23   This alternative was offered by the defense and is an effective resolution of the

24   issues presented in the government’s motion, but the government has not yet

25   indicated whether it will consent to trial before the Court. Fed. R. Crim. Pro.

26   23(a)(2). Even if it does not, that does not deprive the Court of the power to find

27   that alternative as a method of providing the defendant and the public with a

28   speedy trial. Singer v. United States, 380 U.S. 24, 37-38 (1965); see also United
                                                 -9-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
     Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 14 of 32


1    States v. Cohn (ED NY 2020) (In a well-reasoned opinion, the District Court dealt

2    with the constraints caused by the Covid-19 virus in the context of the specific

3    issues and facts of the case before it and overruled the government’s objection to

4    a Court trial. See, attached Order, Exhibit 1.) Here, the existence of a practical

5    solution to the argument that a jury trial would be unreasonably difficult

6    significantly lessens the weight of the government’s arguments under

7    §3161(h)(7)(B)(i).

8           2. The Government Overstates Concerns Regarding Trial
9              Preparation Under 18 USC §3161(h)(7)(B)(iv).

10         The parties agree this case does not present complex issues of law or fact.

11   The government notes that defense counsel has received discovery, but that

12   production, excluding that portion downloaded from the defendant’s own

13   computer, is a relatively modest amount of material. The government has not

14   said whether any or substantial amounts of additional discovery will be furnished

15   to counsel (although requests for additional materials have been made), just that

16   the right to such discovery may be disputed. Significantly, no motion practice has

17   yet been initiated with respect to discovery disputes. The most salient fact here is

18   that the defendant and her counsel, who are in the best position to assess their

19   own trial readiness, weighing the desire for discovery against that for a prompt

20   trial, have requested that the matter proceed to trial. Moreover, the government

21   presents no facts on which to base any determination that it has not had sufficient

22   time to prepare. There is mention of the fact that expert witnesses have been

23   considered and that perhaps one will be called to testify, which possibly could

24   require travel. DKT #101 at 6:21-23. But those hypothetical musings regarding

25   trial preparation tasks that arguably could have already been accomplished, and

26   that might not even be necessary, should not be given any weight in favor of an

27   ends-of-justice continuance under §3161(h)(7)(B)(iv).

28   ///

                                                -10-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
     Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 15 of 32


1       B.    Other Additional Factors Weigh Against Exclusion in This Instance.

2            In addressing other, additional factors to be weighed by the court, the

3    government fails to show that these factors weigh in favor of a finding that the

4    ends of justice served by exclusion of time outweigh the interests in a speedy

5    trial. The government concludes summarily that Dr. Tang’s release status, the

6    timing of her assertion of the right to a speedy trial, and her lack of criminal history

7    do not weigh against excluding time. DKT #101 at 6:11-14.

8            Under the additional factor analysis conducted in Harris, Dr. Tang’s lack of

9    criminal history, including lack of violence, weighs against granting the requested

10   exclusion of time; it also suggests that the likelihood of her recidivism is low to

11   nonexistent. She also invoked her right to a speedy trial early in the

12   proceedings—after her release status had been fully litigated and within a short

13   time after receiving the government’s supplemental discovery. Harris, 460 F.

14   Supp. 3d at 980 (listing additional factors for consideration).

15           As to detention status, while the defendant is not detained in custody, the

16   conditions of her release should be considered as a factor weighing against

17   granting the requested exclusion of time. Her release is conditioned upon the

18   continuous supervision by the Third-Party Custodian in his residence and an

19   electronic monitor to ensure that she remains on the premises. She is awaiting

20   trial in the Custodian’s home, in a country where she had never been prior to

21   arriving a year ago, most of which she has spent in custody or in the residence

22   and, as the government must concede, under publicly made physical threats from

23   persons in on-line publications. Her family, including her spouse and young child,

24   are far away from her. Her ability to communicate with others is limited and

25   further hampered by her lack of fluency in the English language. Certainly, the

26   accordant stress placed on her and the Third-Party Custodian is an additional

27   factor here that should also be afforded considerable weight in the analysis of

28   whether time should be excluded in the interest of justice.
                                                  -11-
             Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
     Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 16 of 32


1          Dr. Tang is an accomplished scientist and cancer researcher; the present

2    charges represent an attack on her personal and professional reputation and

3    integrity. Press coverage, including widely circulated photos, and government

4    filings have unfairly insinuated her culpability in something beyond the charges

5    against her. Claims that she is a component part of a dispute between

6    governments, that she is part of a broader scheme by another government to

7    practice espionage, and that her alleged conduct was intended to damage the

8    American economy have been made. Even though entirely untrue, her ability to

9    receive a fair trial before a jury, during a period when jurors’ expressed concerns

10   about their personal health are common (thus narrowing the available jury pool)

11   should factor into the analysis here.

12         Similarly, as a researcher in a foreign country under strict release

13   conditions, she is unable to conduct the research or studies in her field to which

14   she has devoted her academic and professional life. Not only is her entire

15   personal life effectively on hold while she awaits trial, but her professional life is

16   also similarly completely curtailed. She has requested a prompt trial, not to take

17   advantage of a possible dismissal for the failure to comply with the Speedy Trial

18   Act, but rather to have this matter fully, fairly, and promptly litigated. The right to

19   a speedy trial exists in part to “minimize anxiety and concern of the accused.”

20   United States v. Souza, 749 F.3d 74 (1st Cir. 2014). In addition, given the

21   continuous, extensive public interest in the media concerning this matter, the

22   public’s interest in a speedy trial should also be taken into account, and

23   considering that interest, weighs against the requested time exclusion.

24         Under the circumstances unique to this case, the defendant faces the

25   precise difficulties the Speedy Trial Act addresses—“disruption of family life, loss

26   of employment, anxiety, suspicion, and public obloquy—that vex an individual

27   who is forced to await trial for long periods of time.” Pollock, 726 F.2d at 1460.

28   These individualized, particularized factors are the sort of case specific
                                                -12-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
     Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 17 of 32


1    considerations that carry substantial weight under §3161(h)(7)(B). They, on

2    balance, indicate that the ends of justice served by the requested exclusion of

3    time are outweighed by the public and the defendant’s interest in a speedy trial.

4    The requested exclusion of time should be denied.

5                                 IV.     CONCLUSION

6           Dr. Tang has invoked her speedy trial rights and wishes to proceed to trial;

7    while to that end she has suggested the possible alternative of a non-jury trial,

8    she simply desires a trial. The government’s request to exclude time, setting the

9    stage for a future motion to continue the trial date, effectively ignores the most

10   important factors and relies instead on the general restrictions in place in the

11   District. However, under the required particularized analysis of all relevant

12   factors, that generalized claim is outweighed by considerations favoring the

13   defendant’s and the public’s right to a prompt trial of the case. The government’s

14   request for an exclusion under the Section 3161(h)(7) should be denied.

15   Dated: December 28, 2020                     SEGAL & ASSOCIATES, PC
16

17
                                                  By:     /s/ Malcolm Segal______________
18                                                        MALCOLM SEGAL
                                                          EMILY E. DORINGER
19                                                        Counsel for Defendant
20
                                                  LAW OFFICE of THOMAS A. JOHNSON
21

22

23                                                By:    /s/ Thomas A. Johnson__________
24                                                        THOMAS A. JOHNSON
                                                          Counsel for Defendant
25

26

27

28
                                                -13-
           Defendant’s Opposition to United States’ Motion to Exclude Time Under the Speedy Trial Act
Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 18 of 32




                 EXHIBIT 1
              Case 2:20-cr-00134-JAM Document 103 Filed 12/28/20 Page 19 of 32

     Caution
As of: December 28, 2020 4:57 PM Z


                                           United States v. Cohn
                     United States District Court for the Eastern District of New York
                               August 26, 2020, Decided; August 26, 2020, Filed
                                              19-CR-097 (GRB)
Reporter
2020 U.S. Dist. LEXIS 155287 *; 2020 WL 5050945
                                                         EDNY, Brooklyn, NY.
UNITED STATES OF AMERICA, -against-
MICHAEL COHN, Defendant.
                                                         Judges: Gary R. Brown, United States District
                                                         Judge.
Core Terms

jury trial, non jury trial, speedy trial, bench
                                                         Opinion by: Gary R. Brown
trial, circumstances, pandemic, parties, factors,
cases, impartial, public interest, courtroom,
charges, delays, waive, constitutional right,
proceedings, articulate, conditions, indictment,         Opinion
jurors, masks, space, conducting, distancing,
witnesses, pretrial, rights, criminal prosecution,
challenges
                                                         MEMORANDUM AND ORDER

                                                         GARY R. BROWN, United States District
Counsel: [*1] For Michael Cohn, Defendant:               Judge:
Randi L. Chavis, LEAD ATTORNEY, Federal                  We are living in an effectively unprecedented
Defenders of New York, Inc., Central Islip,              time. At this writing, the world continues to
NY; Jake Alec Nussbaum, Katten Muchin                    experience the effects of COVID-19, which has
Rosenman LLP, New York, NY; Michael Max                  caused a historic pandemic of a kind not seen in
Rosensaft, Katten Muchin Rosenman LLP,                   more than century.1 Unless and until medical
New York, NY; Scott A. Resnik, Katten                    research yields a successful vaccine or effective
Muchin Rosenman LLP, New York, NY; Vikas                 treatment, practical tools, like wearing masks,
Khanna, New York, NY.                                    maintaining personal distance and limiting the

For USA, Plaintiff: Artie McConnell, LEAD                1 The scope and gravity of the current public health emergency can
ATTORNEY, US Attorney's Office EDNY,                     most readily compare to the so-called Spanish Influenza pandemic of
                                                         1918, which claimed the lives of tens of millions worldwide. To
Brooklyn, NY; Lauren Howard Elbert, LEAD                 date, COVID-19 has resulted in tens of millions of cases and more
ATTORNEY, United States Attorney's Office,               than 800,000 deaths.

                                                 Emily Doringer
                                                                                                               Page 2 of 14
                Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 20 of 32
                                     2020 U.S. Dist. LEXIS 155287, *1

size, frequency and length of public gatherings,                         be held notwithstanding the Government's
remain the only viable means to control the                              objection. The facts and circumstances
spread of this terrible disease. As a result, at                         considered within the legal framework
this writing, despite significant effort,                                discussed herein include (a) the length of time
research [*2] and investment by the Court, this                          during which the charges have been pending,
district has not held a jury trial since March of                        which in this case is more than a year; (b) the
this year, and in-person proceedings have been                           uncertainty of providing a jury trial in this
limited, although the Court has been gradually                           particular case within an ascertainable time
expanding its operations.                                                frame; (c) the complexity of this case —
                                                                         involving weeks of testimony and hundreds of
This backdrop provides the context for a                                 thousands of pages of documents — which will
dispute in the instant criminal prosecution, in                          serve to further complicate a jury trial under
which securities fraud-related charges have                              present circumstances; (d) the defendant's age
been pending against the defendant for more                              and health profile, which not only render a trial
than a year. At the Court's suggestion, the                              more difficult but may bear upon his right to
parties considered whether a bench trial could                           testify in his own defense; (e) the marked
provide an appropriate avenue for resolution of                          public interest in this case and the delays in its
the charges given the complexities posed by a                            resolution, which implicates the public's right
potential jury trial in the current circumstances.                       to a speedy trial; and (f) evidentiary issues
After careful consideration with counsel, the                            already identified by the Court raising the [*4]
defendant agreed to waive his constitutional                             specter of possible juror confusion.
right to a trial by jury and consented to a bench
trial.2 DE 93, 96. The Government, on the other                          Upon consideration of the facts and
hand, has declined to consent to a nonjury trial,                        circumstances, as discussed below, the Court
insisting instead on a jury trial when that                              will grant the defendant's application to hold a
becomes a viable alternative for this case. DE                           bench trial in the absence of the Government's
92, 95.                                                                  consent.
Before the Court is the defendant's application
to proceed with a bench trial notwithstanding                            BACKGROUND
the Government's objection. DE 93. While the
Federal Rules of Criminal Procedure require
the Government's consent, in extraordinary
situations, the Court [*3] is empowered to                               Procedural History
conduct a bench trial upon the defendant's
                                                                         This prosecution was commenced by the filing
waiver even over the Government's objection
                                                                         of a sealed indictment on or about February 26,
when required by the interests of justice. Upon
                                                                         2019, charging defendant, a former employee
careful consideration, the Court finds that the
                                                                         of the Securities and Exchange Commission,
unusual, if not unique, circumstances presented
                                                                         with obstruction of justice and unauthorized
by this particular case dictate that a bench trial
                                                                         disclosure of confidential information. The
                                                                         defendant was arrested on February 28, 2019
2 Priorto the commencement of a bench trial, the defendant will be       and released on a bond. Speedy trial time was
required to execute a written waiver as well as to articulate a waiver
                                                                         excluded until April 10, 2019 to permit the
in open court.

                                                              Emily Doringer
                                                                                                         Page 3 of 14
               Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 21 of 32
                                    2020 U.S. Dist. LEXIS 155287, *4

parties to engage in plea negotiations. At an                       for March 2, 2020. Vigorous litigation followed
appearance before Judge Bianco on April 10,                         involving, among other things, sensitive data
2019, speedy trial time was again extended                          and hundreds of thousands of pages of
until June 10, 2019, and later until July,                          discovery supplied by the Government and
September and then October 2019, based on                           obtained from third parties, and the [*6] trial
representations made to the Court that                              date was eventually continued for a time
settlement negotiations appeared likely to                          without date due to substantive issues in the
resolve some or all of the charges. Throughout                      case.
this period, defendant's name was kept as a
"John Doe" on the docket at the request of the                      On February 21, 2020, Judge Bianco held oral
parties.                                                            argument on defendant's motion to dismiss
                                                                    Count Two of the superseding indictment,
On October 17, 2019, a superseding indictment                       relating to the purported violation of the
was filed which added a count of "obtaining                         Computer Fraud and Abuse Act. Defendant
information [*5]       from   a    Government                       argued, in sum and substance, that as an
computer" under the Computer Fraud and                              employee of the SEC, his credentials permitted
Abuse Act, 18 U.S.C. §1030, but remained a                          access to the subject computer databases. In a
largely formulaic instrument. However, a press                      bench decision, Judge Bianco explored the
release issued by the Government several days                       Second Circuit's decision in United States v.
later provided more background on the                               Valle, 807 F.3d 508 (2d Cir. 2015), cautioning
allegations, and made the matter public.3 The                       the prosecution (which declined to preview its
press release advised that defendant allegedly                      evidence in response to the motion) that, in his
left the employ of the SEC to join GPB Capital                      considered view, "a person exceeds authorized
Holdings, LLC, a private equity group, as its                       access in violation of that provision only when
Managing Director and Chief Compliance                              he obtains or alters information that he doesn't
Officer, purportedly taking with him                                have authorization to access for any purpose,
information about an investigation into GPB                         and that is the holding of Valle." DE 64 at 28.
improperly retrieved from a Government                              He denied the Rule 12 dismissal motion made
computer. In that press release, Government                         by the defendant, but cautioned that "the
officials advised the public that the charges                       government better evaluate its proof" in light of
"reflect the Office of Inspector General's                          the ruling, and that "waiting for a Rule 29
commitment to investigate individuals who                           motion makes no sense" as "[i]t's only
obstruct SEC enforcement activities" and                            potentially going to confuse a jury . . ." Id. at
"demonstrate the FBI's commitment to protect                        30. Judge Bianco also rejected a motion for a
the securities industry."                                           bill of particulars regarding the obstruction
                                                                    count, [*7] finding that the indictment,
On October 23, 2019, Judge Bianco entered a                         combined with discovery provided, appeared to
speedy trial exclusion to permit the filing and                     give defendant adequate notice of the nature of
resolution of pretrial motions and set a trial date                 the obstruction. See id. at 35-38. The parties
                                                                    then discussed a June trial date, though Judge
3 "Managing  Director and Chief Compliance Officer of Private
                                                                    Bianco advised the parties that he anticipated
Equity Firm Indicted for Obstruction of Justice," available at      transferring the case to another Judge.
https://www.justice.gov/usao-edny/pr/managing-director-and-chief-
compliance-officer-private-equity-firm-indicted-obstruction.

                                                          Emily Doringer
                                                                                              Page 4 of 14
            Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 22 of 32
                                 2020 U.S. Dist. LEXIS 155287, *7

Speedy trial was again excluded through June                Criminal Procedure, the government does
15, 2020 and the case was reassigned to the                 not consent to a non-jury trial in this matter.
undersigned on March 2, 2020. Shortly                  DE 92. No further explanation or authority was
thereafter, the COVID-19 pandemic struck,              offered. By contrast, the defendant filed a letter
wreaking devastation across the New York area          stating that
and elsewhere. While the parties and the Court
endeavored to maintain the June trial date, this           In light of the extraordinary circumstances
proved impossible. On April 28, 2020, counsel              presented by the COVID-19 pandemic and
for defendant filed a joint letter on behalf of the        Mr. Cohn's desire to have a speedy trial
parties asking for an adjournment of the trial             pursuant to his rights under the Sixth
from June 15 to September 8, 2020 as a result              Amendment to the United States
of the pandemic. This request was made "to                 Constitution, Mr. Cohn has decided to
protect the health and safety of the parties,              waive his [*9] right to a jury trial and
potential jurors, and this Court," and noted that          consent to a bench trial in the format
the defendant "suffers from certain health                 offered by the Court.
conditions that put him at a greater risk for          DE 93 at 1. Furthermore, in that letter, counsel
complications from the virus." DE 79.                  for defendant urged the Court to hold a nonjury
On July 15, 2020, the Government again                 trial notwithstanding the Government's
superseded the indictment, now subject to              objection and set forth authority for its position.
several pending motions, adding a count of             Id. at 1-3. Upon the Court's direction, the
theft of public property, [*8] presumably based        Government filed a responsive brief, and
on the same facts. The Court, with the                 defendant filed a reply thereto. DE 95, 96.
invaluable assistance of Magistrate Judge
Locke, endeavored to keep the case on track for        The Challenges Presented by COVID-19 in the
an early September jury trial. At subsequent           Context of a Criminal Jury Trial
status conferences, counsel further articulated
the need for the defendant to wear a mask              The advent of the pandemic has presented
throughout the proceeding due to his age and           challenges to nearly every aspect of our society.
health conditions and raised concerns about the        A court attempting to protect fundamental
appearance of the defendant to the jury as a           Constitutional guarantees while continuing to
result. At a July 27, 2020 arraignment on the          manage the crush of business arising from a
second superseding indictment, the Court               crowded docket faces unique problems. The
proposed that the parties consider a bench trial       judges of this Court, as well as its
and directed counsel to file a written response.       administration and staff, have made Herculean
                                                       efforts to grapple with these issues. The
By letter dated August 10,             2020,     the   undersigned has witnessed, first-hand, the
Government stated the following:                       remarkable energy and resources that have been
    Upon due consideration of the relevant             poured into these problems and gained some
    facts and circumstances, including the             understanding of the vast complexities
    ongoing pandemic and the defendant's               presented. The Court has conferred with
    individual circumstances, and pursuant to          experts in epidemiology and HVAC
    Rule 23(a)(2) of the Federal Rules of              requirements, reviewed and examined scientific

                                               Emily Doringer
                                                                                                                              Page 5 of 14
                Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 23 of 32
                                     2020 U.S. Dist. LEXIS 155287, *9

and government reports, monitored developing                            Clause) requires that witnesses testify without
research, [*10] considered procedures adopted                           traditional masks; and the sheer number of
by and reports prepared by courts across the                            individuals, often from far-flung locations,
country, and has implemented policies and                               involved at jury selection and trial,6 make the
practices to help minimize risk to court                                problem of conducting a trial with reasonable
personnel, attorneys, parties, witnesses and the                        safeguards exquisitely difficult.
public.4
                                                                        Trial [*11] requisites are, in some instances,
Some aspects of the pandemic risks have been                            contraindicated by current knowledge of the
managed through adopting and deploying the                              disease and the mechanisms by which it
tools used by businesses and other                                      spreads, which has been developing and
governmental organizations: strict adoption of                          changing over the past months. Experts advise
face coverings and social distancing,                                   that two principal mechanisms for the
temperature screening, individual reporting                             transmission of the disease involve large
requirements, hand sanitizing, enhanced                                 droplets (which fall to the ground relatively
cleaning    schedules,      examination        and                      quickly) and smaller aerosol particulates
management of HVAC ventilation systems,                                 (which may float for hours) which are emitted
appropriate deployment of audio and video                               by infected individuals, particularly when
technologies,5 etc. These efforts, costly in terms                      speaking. These risks can be substantially
of time, energy and money, have helped the                              reduced by wearing face coverings and, to a
Court administer a broad range of proceedings,                          lesser extent, plexiglass face shields. Current
and some can help facilitate a safe trial.                              thinking suggests that the number of
                                                                        individuals involved in a gathering and the
Jury trials, particularly in criminal cases,                            length of the interaction serve as multipliers of
present singular obstacles: effective credibility                       infection risk, while interpersonal distance
evaluation (and perhaps the Confrontation                               between individuals and the use of personal
                                                                        protective equipment can help reduce that risk.
                                                                        Thus, safeguards appropriate for more common
4 For  avoidance of doubt, everything contained in this document        interactions — like a relatively quick retail
represents solely the view of the undersigned, and should not be
                                                                        transaction — may prove inadequate for a
considered the opinion of the district. The undersigned anticipates,
based on current work and information, that the district may be in a    lengthy criminal trial. And testimony by
position to conduct jury proceedings in other cases quite soon,         witnesses without masks for hours at a time —
particularly in cases involving fewer participants and exhibits,
                                                                        the primary activity at a trial — presents unique
shorter time frames and, most especially, a defendant without
underlying health concerns. But, again, in this case, under these       challenges.
circumstances, the timeframe for commencing and completing a jury
trial remains quite uncertain.                                          One such problem is space limitations. The
5 The Court advised the parties that the Central Islip Courthouse has   Court has spent [*12] considerable time
high-quality, built-in video technology which would allow for
multiple real-time video links between two different courtrooms.
This system may be deployed to deal with certain issues, including      6 Simply  by way of example, and not exhaustively, depending on the
public access or, perhaps, testimony by high-risk individuals. The      case, the individuals involved in a trial proceeding could encompass
Court may opt to provide public access through audio broadcast. In      the following: jurors, alternates and potential jurors, attorneys and
any event, the Court will not, as suggested by the Government on        paralegals, parties and case agents, witnesses, a judge, magistrate
this motion, be "[r]equiring the government to present all testimony    judge, law clerks and courtroom staff, deputy marshals and court
in    this   complicated,     document-intensive       case   through   security officers, maintenance and technical staff, court reporters and
videoconferencing technology." DE 95 at 3.                              interpreters.

                                                             Emily Doringer
                                                                                                               Page 6 of 14
                Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 24 of 32
                                    2020 U.S. Dist. LEXIS 155287, *12

considering courtroom space utilization and                               Additional time must be factored into
allocations for social distancing during                                  proceedings to allow for longer breaks to allow
testimonial proceedings, and conferred with                               surface cleaning between witnesses. And all of
other judges concerning experience with other                             these estimates necessarily involve providing
proceedings, such as grand jury selection.                                legally-required public access through an
When compared to many indoor spaces,                                      alternative means, such as an overflow video
courtrooms could be considered large, if not                              courtroom or a public audio feed.
gargantuan. But the space requirements dictated
by social distancing prove brutally demanding.                            None of this is meant to suggest that, in certain
The Central Islip Courthouse features                                     cases, a jury trial cannot be held. One can
generously-sized facilities, including fairly                             reasonably estimate, based on current work and
large standard courtrooms and a grand                                     information, that the district may be in a
ceremonial courtroom. However, several online                             position to conduct jury proceedings in other
social distancing calculators7 suggest that,                              cases quite soon, particularly in cases involving
discounting any space consumed by immovable                               fewer participants and exhibits, shorter time
fixtures, generalized estimates of safe                                   frames and, most especially, a defendant
occupancy range from 16 to 20 individuals for                             without underlying health concerns. But, again,
a standard courtroom and 23 to 30 individuals                             in this case, under these circumstances, the
for the ceremonial courtroom. Thus,                                       timeframe for commencing and completing a
accommodating a short trial involving only a                              jury trial remains quite uncertain.
single defendant, a 12-person jury with few
alternates, small legal teams and a minimal                               DISCUSSION
court staff presents few difficulties. However,
with a longer trial like this one, involving,
necessarily, more alternate jurors and larger
legal teams, the situation becomes far more                               Defendant's Proffered Rationale for a Nonjury
difficult.8                                                               Trial
Creating even this level of [*13] safe                                    On this motion, defendant seeks a nonjury trial
occupancy requires rethinking of the use of                               over the Government's [*14] objection due to
space in the courtroom, with, for example,                                the "extraordinary circumstances presented by
jurors seated in the gallery, and either moving                           the COVID-19 pandemic" as well as "Mr.
the witness stand based upon HVAC airflow or                              Cohn's desire to have a speedy trial pursuant to
having witnesses testifying from the juror box.                           his rights under the Sixth Amendment to the
                                                                          United States Constitution." DE 93 at 1.
                                                                          Defendant's invocation of "extraordinary
7 See,     e.g.,   https://covid19.colorado.gov/safer-at-home/social-     circumstances presented by the COVID-19
distancing-calculator-for-indoor-and-outdoor-events;
                                                                          pandemic" raises several issues which, though
https://covid.trendyminds.com/capacity/. These calculators provide
estimates of a generalized nature; of course, a criminal trial in court   not fully articulated in the limited briefing of
presents more particularized demands and constraints.                     this application, are fair grounds for
8 Adding   other elements, such as an incarcerated defendant              consideration. In this regard, the procedural
(requiring security personnel), parties and witnesses requiring           context of this motion is important: it was not
interpreters and/or a prosecution involving more than one defendant,
may render a jury trial untenable.
                                                                          the defendant, but the Court, that raised the

                                                               Emily Doringer
                                                                                          Page 7 of 14
           Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 25 of 32
                               2020 U.S. Dist. LEXIS 155287, *14

question of a nonjury trial with the parties.        bench trials provide a fair and impartial
Thus, this is not a case in which the defendant      mechanism for adjudication of criminal
is attempting to invoke a "right to select his       prosecutions." Id. (citing Adams v. United
own tribunal or the right to a speedy and public     States, 317 U.S. 269, 279-80, 63 S. Ct. 236, 87
trial by a fair and impartial judge," as such a      L. Ed. 268 (1942)).
right has been firmly rejected. United States v.
Sun Myung Moon, 718 F.2d 1210, 1217 (2d              In Singer, the Court noted that "a defendant
Cir. 1983). Here, the Court introduced the           can, as was held in [Patton v. United States,
possibility of a nonjury trial as one method of      281 U.S. 276, 50 S. Ct. 253, 74 L. Ed. 854
dealing with the severe constraints imposed by       (1930)], in some instances waive his right to a
the pandemic, and the defendant responded by         trial by jury." Singer, 380 U.S. at 34; see also
agreeing, through counsel, to waive his right to     Sun Myung Moon, 718 F.2d at 1217 ("the right
a jury trial.                                        to trial by jury is a benefit granted an accused,
                                                     which a defendant has the power to waive").
                                                     The question examined in Singer was whether
The Defendant's Waiver of the Sixth                  "the effectiveness of this waiver can be
Amendment Right to a Jury Trial, and the Role        conditioned upon the consent [*16] of the
of the Government and the Court Therein              prosecuting attorney and the trial judge."
                                                     Singer, 380 U.S. at 34. The requirement of
As the Supreme Court recently reiterated,            consent on the part of the prosecution is
"[t]he [*15] Sixth Amendment promises that           embodied in Rule 23(a) of the Federal Rules of
'[i]n all criminal prosecutions, the accused shall   Criminal Procedure which provides that
enjoy the right to a speedy and public trial, by     "[c]ases required to be tried by jury shall be so
an impartial jury . . .'" Ramos v. Louisiana, 140    tried unless the defendant waives a jury trial in
S. Ct. 1390, 1395, 206 L. Ed. 2d 583 (2020).         writing with the approval of the court and the
"Among the guarantees that the Amendment             consent of the government." Singer, 380 U.S. at
provides to a person charged with the                24. The Second Circuit has observed that:
commission of a criminal offense, and to him
alone, is the "right to a speedy and public trial,      the Supreme Court has stated that because
by an impartial jury." Gannett Co. v.                   of "confidence in the integrity of the federal
DePasquale, 443 U.S. 368, 379, 99 S. Ct. 2898,          prosecutor, Rule 23(a) does not require that
61 L. Ed. 2d 608 (1979). Trial by jury has been         the Government articulate its reasons for
established by the Constitution as the normal           demanding a jury trial at the time it refuses
and preferable mode of disposing of issues of           to consent to a defendant's proffered
fact in criminal cases. . . . The Constitution          waiver." Conclusive as that statement might
recognizes an adversary system as the proper            appear, it does not end the matter. For the
method of determining guilt." Singer v. United          Supreme Court has also held that even
States, 380 U.S. 24, 35, 85 S. Ct. 783, 13 L. Ed.       though one has no right to a government
2d 630 (1965). Undoubtedly, "[a] jury trial is          benefit, such benefit may not be denied and
the most just form of adjudication in criminal          when granted may not be conditioned or
prosecutions." United States v. Lewis, 638 F.           later revoked for a reason that infringes an
Supp. 573 (W.D. Mich. 1986). At the same                individual's constitutional rights, especially
time, "[o]ur society has long recognized that           First Amendment freedoms.

                                            Emily Doringer
                                                                                        Page 8 of 14
           Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 26 of 32
                               2020 U.S. Dist. LEXIS 155287, *16

Sun Myung Moon, 718 F.2d at 1217-18; prove instructive as to situations where a bench
compare with DE 95 at 3 (containing the trial may be appropriate.
Government's argument that it has lodged a
"dispositive objection" to a nonjury trial).      Distilling the extant caselaw, it appears that in
                                                  reviewing a defendant's waiver of a jury trial,
Indeed, the Singer decision upheld the courts may consider four factors: First, whether
procedure set forth in Rule 23(a), but noted that a governmental objection is made for an
there "might be some circumstances [*17] improper purpose, see, e.g. Sun Myung Moon,
where a defendant's reasons for wanting to be 718 F.2d at 1217-18. Second, whether the
tried by a judge alone are so compelling that government's insistence on a jury trial unfairly
the Government's insistence on trial by jury interferes with the defendant's exercise of a
would result in the denial to a defendant of an separate constitutional right. See, e.g., Lewis,
impartial trial." Singer, 380 U.S. at 37. These 638 F. Supp. at 576-77 (ordering a bench trial
could include "situations where 'passion, over Government objection where jury trial
prejudice * * * public feeling' or some other violated defendant's religious beliefs); cf.
factor may render impossible or unlikely an Simmons v. United States, 390 U.S. 377, 394,
impartial trial by jury." Singer, 380 U.S. at 37- 88 S. Ct. 967, 19 L. Ed. 2d 1247 (1968) ("we
38; see also United States v. Caramadre, 2012 find we find it intolerable that one
U.S. Dist. LEXIS 144280, 2012 WL 4762189 constitutional right should have to be
(D.R. I. 2012) ("the government's ability to surrendered in order to assert another"). Third,
withhold consent is not absolute"); United whether the government's insistence on a jury
States v. Schipani, 44 F.R.D. 461, 463 trial implicates the public's right to a speedy
(E.D.N.Y. 1968) ("As the Supreme Court trial. See Zedner v. United States, 547 U.S. 489,
recently indicated in the Singer case, however, 501, 126 S. Ct. 1976, 164 L. Ed. 2d 749 (2006).
there may be 'some circumstances' in which the Fourth, whether case-specific factors, such as
government's insistence on a jury trial would be the nature of the evidence or the predominance
unreasonable").                                   of legal issues over factual issues, would render
                                                  obtaining an impartial jury trial difficult or
To be sure, courts have rarely overruled
                                                  unworkable. See, e.g. United States v. Dupree,
Government objections to nonjury trials, thus
                                                  767 F. App'x 181, 183 (2d Cir. 2019) (consent
there is scattered guidance as to the application
                                                  bench trial on stipulated facts); United States v.
of this exception. United States. v. Panteleakis,
                                                  Sialeu, 524 F. App'x 734, 736 (2d Cir. 2013)
422 F. Supp. 247, 248 (D.R.I. 1976) ("There is
                                                  ("a jury might view Sialeu's psychiatric
a paucity of decisional law interpreting
                                                  condition unfavorably"); United States v.
Singer"). The Singer formula of "situations in
                                                  Wellington, 417 F.3d 284, 286 (2d Cir. 2005)
which passion, prejudice, public feeling or
                                                  (consent bench trial on stipulated facts); United
some other factor may render impossible or
                                                  States v. Lauck, 905 F.2d 15 (2d Cir. 1990)
unlikely an impartial trial by jury," provides a
                                                  (consent bench [*19] trial held in trial
generalized framework for such determinations.
                                                  involving improper sexual contact charges
And, because Rule 23(a) requires court
                                                  against VA mental patient defendant who
approval of defendant's waiver even with
                                                  "d[id] not contest the criminality of his actions"
Government        consent,    cases    approving
                                                  while the court made determinations regarding
consensual bench trial requests [*18] also
                                                  application of statutory elements); Panteleakis,

                                           Emily Doringer
                                                                                                              Page 9 of 14
                Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 27 of 32
                                    2020 U.S. Dist. LEXIS 155287, *19

422 F. Supp at 250 (case-specific issues would                              to withdraw that consent.
have exposed jurors to a quantum of
inadmissible evidence resulting in unfair                                DE 95 at 1-2. Presumably, the "government"
prejudice; bench trial held over Government                              referred to in this passage is the United States
objection); Schipani, 44 F.R.D. at 463                                   Attorney for this judicial district, as there are
(evidence of prior incarceration and organized                           countless cases nationwide in which the
crime involvement weighed in favor of bench                              government has consented to bench trials, see,
trial over Government's objection).                                      e.g., Sialeu, 524 F. App'x at 736 (consent bench
                                                                         trial in S.D.N.Y.), and no national Department
These factors are examined below.                                        of Justice policy is implicated by this
                                                                         procedure. The problem is that, even so
                                                                         limiting this pronouncement, it is simply
Factor 1: The Government's Motives in                                    untrue.
Objecting to a Nonjury Trial
                                                                         Defense counsel provided the results of a
In response to the defendant's application to                            "quick search" yielding thirteen Second Circuit
proceed with a bench trial over its objection,                           opinions reported on Westlaw in which the
the government initially and properly asserted                           United States Attorney for this district
that it "is not required to 'articulate its reasons                      consented to bench trials in criminal
for demanding a jury trial at the time it refuses                        prosecutions. See DE 96 at 1 (citing United
to consent to a defendant's proffered waiver.'"                          States v. Sobers, 792 Fed. App'x 904 (2d Cir.
DE 95 at 1-2 (quoting Singer, 380 U.S. at 37).                           2020); United States v. Dupree, 767 Fed. Appx.
The government nevertheless proceeded to                                 181 (2d Cir. 2019); United States v. Stewart,
articulate, at least in part, its rationale, as                          2003 WL 21734681 (2d Cir. 2003); United
follows:                                                                 States v. Male Juvenile, 121 F.3d 34 (2d Cir.
        The government's preference is to try                            1997); United States v. Cefalu, 85 F.3d 964 (2d
        felony criminal cases before a jury . . .                        Cir. 1996); United States v. Calvert, 100 F.3d
        Indeed, there can be no claim that the                           941 (2d Cir. 1996); United States v. Romano,
        government is somehow singling out the                           938 F.2d 1569 (2d Cir. 1991); United States v.
        defendant [*20] by declining to consent to                       Lauck, 905 F.2d 15 (2d Cir. 1990); United
        a nonjury trial; the government is unaware                       States v. Marin-Buitrago, 734 F.2d 889 (2d Cir.
        of any case in recent memory in which the                        1984); United States v. Pagan, 714 F.2d 225
        government has consented to a nonjury                            (2d Cir. 1983); United States v. Helgesen, 669
        criminal trial in this district. . . . Research                  F.2d 69 (2d Cir. 1982); United States v. Fayer,
        has revealed only one prior case,9 in 1968,                      523 F.2d 661 (2d Cir. 1975); and United States
        in which the government appears to have, at                      v. Freeman, 498 F.2d 569 (2d Cir. 1974)).
        one point, consented to a nonjury trial in                       Notably, two of these cases were
        this district, though it subsequently sought                     reported [*21] in the last two years. Through
                                                                         independent research, the Court has identified
                                                                         two additional examples of consent to nonjury
9 The  one prior case referenced, United States v. Schipani, 44 F.R.D.
                                                                         trials by the United States Attorney for this
461 (E.D.N.Y. 1968), is, notably, a case in which the Government
consented to a bench trial, but later withdrew its consent regarding a   district. See United States v. Wellington, 417
retrial and the Court held a bench trial over the Government's           F.3d 284, 286 (2d Cir. 2005); United States v.
objection.

                                                              Emily Doringer
                                                                                         Page 10 of 14
           Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 28 of 32
                               2020 U.S. Dist. LEXIS 155287, *21

Ruiz-Estrella, 362 F. Supp. 660, 661 (E.D.N.Y.      objection to nonjury trial results in an unfair
1973). And there are almost certainly more.         infringement on the exercise of constitutional
Thus, the Government's fails in its attempt to      rights irrespective of the government's
justify its position through a purported practice   motivation in lodging such an objection.
of consistently withholding consent to nonjury      Indeed, in Singer, the Supreme Court
trials.                                             anticipated situations in which "trial by jury
                                                    would result in the denial to a defendant of an
Substantively, however, this is of small            impartial trial" without reference to the
moment. The government's argument serves            Government's motivation in objecting to a
only to counter a charge that its objection stems   nonjury proceeding. 380 U.S. at 37. In Lewis,
from some improper motive. The law is clear         638 F. Supp. at 579, the district court directed
that the Government is not required to              that it would conduct a nonjury trial over the
articulate a reason for withholding its consent     Government's objection based upon a showing
to a nonjury trial. Because this is the             of a religious belief prohibiting participation in
Government's right, no negative inference will      jury trials. In reaching this conclusion, the court
be drawn from its invocation. At the same time,     expressly disavowed any suggestion [*23] that
nothing prevented the Government from               "the government has withheld its consent to
providing the Court with further, more accurate     defendants' waiver on the basis of
information about its rationale, and such           impermissible or unethical considerations." Id.
arguments have been considered in rejecting         Thus, the question arises whether conducting a
motions such as this one. Sun Myung Moon,           jury trial here would conflict with the exercise
718 F.2d at 1218 ("it appears that the public       of other rights by the defendant.
prosecutor elected, as was her right and based
upon the reasons she gave, to have this case        The first such consideration proffered by the
tried in the constitutionally preferred manner").   defendant is his constitutional right to a speedy
Ultimately, though, the defendant has not           trial. It is well established that a defendant's
lodged an accusation [*22] of improper              desire for a speedy trial, standing alone, cannot
purpose, and this Court has no reason to            provide a basis for overruling a Government
question the presumption of "confidence in the      objection under Rule 23(a). Singer, 380 U.S. at
integrity of the federal prosecutor." Singer, 380   38 (rejecting defendant's demand for nonjury
U.S. at 37.                                         trial where "petitioner gave no reason for
                                                    wanting to forgo jury trial other than to save
Contrary to the Government's assertions here,       time"). Of course, while defendant's stated
though, prosecutorial motive is not the only        preference for a speedy trial cannot be the
basis for overruling its objection, which is not,   exclusive reason for granting the motion, it
as suggested, "dispositive": the Singer             remains a factor to be considered.
exception has been applied to factors other than
prosecutorial misconduct. The Court will Of far greater concern is defendant's right to
examine those other factors.                      testify in his own defense, and the Hobson's
                                                  Choice that would be presented to defendant
                                                  should he opt to testify under present
Factor Two: Conflicting Constitutional Rights

Courts have considered whether a government

                                           Emily Doringer
                                                                                                       Page 11 of 14
             Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 29 of 32
                                 2020 U.S. Dist. LEXIS 155287, *23

conditions.10 It is axiomatic that, while a                 This factor weighs heavily in favor of
defendant maintains his right against self-                 conducting a nonjury trial over the
incrimination, "[d]efendants have the right to a            Government's objection. [*25]
fair trial, which necessarily includes the right to
testify on their own [*24] behalf." United
States v. Quattrone, 441 F.3d 153 (2d Cir.                  Factor Three: The Speedy Trial Act and the
2006) (citing Rock v. Arkansas, 483 U.S. 44,                Public Interest
107 S. Ct. 2704, 97 L. Ed. 2d 37 (1987)). It is
                                                                    From its inception, the Supreme Court made
this Court's view that all testifying witnesses, in
                                                                    clear that the Singer exception to the
order to be subject to proper cross-examination,
                                                                    government consent requisite of Rule 23(a)
will have to remove medical face masks while
                                                                    does not apply to a defendant's demand for a
testifying. Based on present knowledge, current
                                                                    speedy trial, without more. But in considering
circumstances of the pandemic combined with
                                                                    the applicability of Singer to trial delays, the
this defendant's health profile presents an
                                                                    Court must consider developing jurisprudence
unacceptable risk. Taken together, these
                                                                    concerning the Speedy Trial Act of 1974, 18
factors, at this time, could effectively rob the
                                                                    U.S.C. §§ 3161-3174, through which Congress
defendant of a meaningful opportunity, if he
                                                                    expanded upon the right of the accused under
chose to do so, to testify on his own behalf.
                                                                    the Sixth Amendment "to a speedy and public
Thus, conditions arising from the pandemic trial." U.S. Const. Amend. VI.
effectively pit this defendant's right to a jury
                                                                    In Zedner v. United States, 547 U.S. 489, 126
trial against his right to testify at that trial. Such
                                                                    S. Ct. 1976, 164 L. Ed. 2d 749 (2006), the
conflict presents a problem of constitutional
                                                                    Court examined, and ultimately vacated, the
dimension. Simmons v. United States, 390 U.S.
                                                                    conviction of a defendant who had "signed a
377, 394, 88 S. Ct. 967, 19 L. Ed. 2d 1247
                                                                    blanket, prospective waiver of his rights under
(1968) ("we find it intolerable that one
                                                                    the [Speedy Trial] Act." Id. at 492. In reaching
constitutional right should have to be
                                                                    this conclusion, the Court held:
surrendered in order to assert another"). A
nonjury trial permits far more flexibility to                           The purposes of the Act . . . cut against
accommodate these concerns. By way of                                   exclusion on the grounds of mere consent
example, the Court's video system could be                              or waiver. If the Act were designed solely
employed to permit the defendant to testify                             to protect a defendant's right to a speedy
remotely, if he so chose, without concerns of                           trial, it would make sense to allow a
jury prejudice that could arise from such a                             defendant to waive the application of the
procedure.                                                              Act. But the Act was designed with the
                                                                        public interest firmly in mind. See, e.g., §
                                                                        3161(h)(8)(A) (to exclude delay resulting
10 Given the potentially deadly consequences of COVID-19 to an          from a continuance-even one "granted . . .
individual with underlying health conditions, "Hobson's choice"         at the request of the defendant"-the district
appears to be the correct designation here. S.E.C. v. Arias, No. CV
12-2937 (ADS) (GRB), 2012 U.S. Dist. LEXIS 147509, 2012 WL
                                                                        court must find "that the ends [*26] of
4849151, at *4 (E.D.N.Y. Sept. 14, 2012), adopted by, 2012 U.S.         justice served . . . outweigh the best interest
Dist. LEXIS 146712, 2012 WL 4849346 (E.D.N.Y. Oct. 11, 2012)            of the public and the defendant in a speedy
(discussing distinction between Hobson's Choice and a Morton's
Fork).
                                                                        trial" . . .

                                                   Emily Doringer
                                                                                      Page 12 of 14
       Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 30 of 32
                           2020 U.S. Dist. LEXIS 155287, *26

As both the 1974 House and Senate Reports           relinquish").
illustrate, the Act was designed not just to
benefit defendants but also to serve the         Zedner, 547 U.S. at 500-02. In considering the
public interest by, among other things,          delays that would necessarily arise from
reducing defendants' opportunity to commit       conducting a jury trial in light of the
crimes while on pretrial release and             circumstances of this case, current knowledge
preventing extended pretrial delay from          of the dangers of the pandemic and the
impairing the deterrent effect of                defendant's health risks, this Court is compelled
punishment. See S.Rep. No. 93-1021, pp. 6-       to balance the public's right to speedy trial of
8S.Rep. No. 93-1021, pp. 6-8 (citing "bail       this matter against the Government's preference
problems," offenses committed during             for a jury trial.
pretrial release, and the "seriously             Weight accorded to the public's speedy trial
undermined ... deterrent value of the            rights here are heightened by the intense public
criminal process" as "the debilitating           interest in this case and its resolution. One
effect[s] of court delay upon our criminal       would expect that the allegations here —
justice system"); H.R.Rep. No. 93-1508, p.       charges that [*28] a government official
8, U.S.Code Cong. & Admin.News 1974,             recruited by a firm under investigation by the
pp. 7401, 7402 ("The purpose of this bill is     SEC to work as its compliance officer illegally
to assist in reducing crime and the danger       acquired and transmitted sensitive investigative
of recidivism by requiring speedy trials . .     information to that firm — would naturally
."). The Senate Report accompanying the          generate significant public attention. This
1979 amendments to the Act put an even           interest was stoked — nearly eight months after
finer point on it: "[T]he Act seeks to protect   the commencement of the prosecution — by
and promote speedy trial interests that go       release of information by the government
beyond the rights of the defendant;              showcasing this prosecution as a cornerstone
although the Sixth Amendment recognizes          effort to protect the investing public and
a societal interest in prompt dispositions, it   safeguard confidential investigative data. As a
primarily [*27] safeguards the defendant's       result, and not surprisingly, this case has
speedy trial right-which may or may not be       attracted domestic and international press
in accord with society's." S.Rep. No. 96-        attention. See, e.g., Tokar, "Private-Equity Firm
212, p. 29S.Rep. No. 96-212, p. 29; see also     Compliance Chief Indicted for Sharing
id., at 6; H.R.Rep. No. 96-390, p. 3 (1979),     Materials From SEC Investigation," Wall Street
U.S.Code Cong. & Admin.News 1979, 805,           Journal, Oct. 23, 2019. The public interest in
807. Because defendants may be content to        this case not only extends to its facts and
remain on pretrial release, and indeed may       subject matter, but also to the delays in
welcome delay, it is unsurprising that           bringing it to a conclusion, the effect of
Congress refrained from empowering               COVID-19 on those delays, and the efforts by
defendants to make prospective waivers of        the Court and the parties to manage these
the Act's application. See S.Rep. No. 96-        issues. See, e.g., Wester, J. "'Close to Normal'?:
212S.Rep. No. 96-212, at 29 ("Because of         Jury Trials Set for Autumn in NYC Federal
the Act's emphasis on that societal right, a     Courts Face Bids to Adjourn or Move to
defendant ought not be permitted to waive        Video," New York Law Journal, Aug. 19, 2020
rights that are not his or hers alone to
                                        Emily Doringer
                                                                                                             Page 13 of 14
             Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 31 of 32
                                 2020 U.S. Dist. LEXIS 155287, *28

(discussing instant [*29] motion); Shepard,                 But, as demonstrated herein, this case has a
Smith, Edwards & Kantas LLP, "Trial of EX-                  number of distinctive characteristics —
GPB Capital Holdings CCO Michael Cohn is                    including its inherent complexity and length,
Delayed Over COVID-19 Concerns," May 20,                    and the defendant's age and health, that make a
2020                (available                  at          jury trial in this case more difficult than in
https://www.investorlawyers.com/blog/ex-gpb-                many      other    matters     under     present
capital-holidngs-cco-trail-delayed/); Stone, Jeff,          circumstances. While the Court has, and will
"Trial Delayed for Former SEC Watchdog                      continue, to grapple with these problems, at this
Accused of Abusing Computer Access," May                    writing, it remains unclear when a jury trial
1,          2020           (available           at          could commence in this particular case, and
https://www.cyberscoop.com/sec-computer-                    even if started, whether that trial would be
hacking-trial-delayed/). This intense press                 afflicted by inordinate delay. As such, the
attention concerning the trial and, perhaps more            public interest in a speedy trial would be far
unusually, delays in its resolution, are                    better served by a nonjury trial, which
emblematic of the public interest in this case,             could [*31] commence sooner, and be more
and reinforce the importance of the public                  certain of successful conclusion under present
interest in a speedy trial of this matter, which            circumstances.11
has now been pending for a year and a half.
                                                  Thus, this factor weighs in favor of overruling
In its response, the Government asserts "that the Government's objection for a nonjury trial.
conducting a trial without a jury poses many of
the same safety risks as a jury trial." DE 95 at
3. While true, the argument misses the mark: Factor Four: Other Case-Specific Factors
the increased number of individuals involved in
                                                  Litigation in this matter has already identified a
jury selection and trial, and the invariably
                                                  potential source of inadmissible evidence to
longer amount of time consumed in a jury trial,
                                                  which jurors would be exposed arising from an
greatly increase both the disease transmission
                                                  intertwined legal issue. In denying the
risk and the space and resources required.
                                                  defendant's motion to dismiss the computer
While not insurmountable, the challenges of
                                                  access charge in this case, Judge Bianco ruled
conducting a trial at [*30] the present time
                                                  that, in his view, the Government may have
multiply when factoring in a jury proceeding.
                                                  misconstrued the holding of Valle, cautioned
This is particularly true of a case projected to
                                                  that "the government better evaluate its proof"
take several weeks if tried before a jury and
                                                  in light of the ruling, and added that "waiting
described by the prosecutors as a "complicated,
                                                  for a Rule 29 motion makes no sense" as "[i]t's
document-intensive case." Id. In its papers, "the
                                                  only potentially going to confuse a jury . . ."
government acknowledges that the current
                                                  DE 64 at 29-30. Nothing on this record
COVID-19 pandemic poses unique logistical
challenges that may delay jury trials, including
in this case," but claims that "the defendant has 11 For avoidance of doubt, this decision should not be construed as a
not articulated any compelling individual holding that there has been a violation of the Speedy Trial Act. To
                                                  date, it appears that time has been properly excluded under the Act.
circumstances that differentiate him from the However, given the uncertainty of commencing a jury trial in this
many other defendants whose cases remain case, the public's right to a Speedy Trial is sufficiently implicated as
pending." Id. at 2.                               one of several considerations mitigating in favor of commencing a
                                                            nonjury trial over the Government's objection.

                                                   Emily Doringer
                                                                                                             Page 14 of 14
                   Case 2:20-cr-00134-JAM   Document 103 Filed 12/28/20 Page 32 of 32
                                       2020 U.S. Dist. LEXIS 155287, *31

suggests that the government has conducted                                 September [*33] 8, 2020, so that these matters
such an evaluation, or has changed its position                            can be completed and all pretrial issues may be
in the prosecution. To the contrary, the                                   resolved. A nonjury trial will commence
Government has added yet another legal theory:                             shortly thereafter.
theft of public property, which is subject to
pending motions. Thus, the Court already                                   Dated: Central Islip, New York
determined that the government's case could                                August 26, 2020
well expose a jury to inadmissible and
confusing evidence.                                                        /s/ Gary R. Brown

Defense counsel has also [*32] raised another Gary R. Brown
source of potential prejudice for a jury at this
                                                 United States District Judge
time: defendant's health conditions —which the
government has not contested — requires that
he be masked throughout the proceeding,           End of Document

posing some danger of jury prejudice.12 To be
sure, this risk would be ameliorated by the fact
that all trial participants — other than the
testifying witness — will be wearing masks.

Standing alone, these two factors would not
require a jury trial, as it seems likely that any
prejudice could be resolved through corrective
instructions. Nevertheless, the potential for jury
prejudice from these factors weighs in favor of
a nonjury trial, and must be considered in
conjunction with the remaining factors.


CONCLUSION

Taken together, and balancing the various
interests, the Court finds that the Government's
interest in objecting to a jury trial is far
outweighed by the factors enumerated and
discussed above. As such, that objection is
overruled, and this matter will, upon
completion of a written jury trial waiver after
appropriate inquiry of the defendant in open
court, be set for a nonjury trial before the
undersigned. The parties are directed to appear
before the undersigned in person on

12 Defense   counsel raised this to request a curative jury instruction.

                                                                  Emily Doringer
